Proceeding pursuant to CPLR article 78 to review two determinations of the New York State Liquor Authority, both dated December 20, 2000, adopting the findings of an Administrative Law Judge, made after a hearing, which (1) determined that the petitioner had violated Alcoholic Beverage Control Law § 65 (1) and imposed a 10-day license suspension and a $4,000 civil penalty, and (2) determined that the petitioner violated Alcoholic Beverage Control Law § 106 (6) and imposed license revocation plus $1,000 bond claim and placed a two-year proscription on relicensing.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence to support the respondent’s determinations that the petitioner violated Alcoholic Beverage Control Law § 65 (1) and § 106 (6) (see, Matter of Vin Sam Wine & Liq. Corp. v New York State Liq. Auth., 280 AD2d 607; Matter of New Stratford Rest. v New York State Liq. Auth., 257 AD2d 454; O.F.B. Inc. v New York State Liq. Auth., 212 AD2d 373). The penalties imposed were not excessive. Altman, J.P., Adams, Townes and Crane, JJ., concur.